Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claims 1-19 do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data (see MPEP § 2106, subsection I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by OGAWA et al. (US 2015/0081725).
As to Claim 1, OGAWA teaches a  knowledge platform comprising:
an interface to receive a request identifying a topic, the request from a requestor (OGAWA discloses “obtaining or generating a search query based on one or more terms and one or more time intervals” in [0108]; searching for experts of a topic as shown in Fig 11); 
at least one processor configured to: 
receive electronic communication data (OGAWA discloses “The obtained or received social data can be used in, for example, but is not limited to, the context of continuous social communication” in [0048]);
process the communication data using an entity recognition model to extract one or more named entities and one or more topics, the topic of the request being part of the one or more topics (OGAWA discloses “the active receiver actively obtains data related to the influencer or the expert. This related data, for example, includes: name, keywords used, common words used, followers, location, likes, dislikes, frequency of posts or messages, writing styles, language, etc.” in [0240]; “The active receiver module may mine or extract even more social data related to the car brand and the sports team” in [0079]; “As discussed in relation ti FIG. 23, in one example this step includes extracting text from posts ( e.g. tweets, comments, chats and other social networking posts) to determine a listing of topics for all users” in [0213]. Here, car brand or sports team are the examples of named entities. ); 
classify, using an expert classifier, an expert entity from the one or more named entities as an expert in the topic of the request based on a distance threshold (OGAWA discloses “The ranking is done to identify which users are the most influential in the given topic network for the given topic” in [0155]; “determining topics in which a given user is considered an expert” in Fig 8; “search for users in the index store that are considered experts in the topic” in Fig 11; “If certain of the clusters meet a predetermined distance threshold, where the distance represents similarity, then the clusters are merged” in [0307]. Here, the top n users with the highest numbers of the lists may refer to “a distance threshold”);
generate, using a relationship model, a relationship score indicating strength of a relationship between the requestor and the expert entity (OGAWA discloses “ContinuingwithFIG.16, the active receiver module models each user in the set of users UT as a node and determines the relationships between the users UT (block 1603)” in [0147]; “Using the weighted edges or connections, influencers may be more accurately identified as well as each influencer's score (e.g. weighted PageRank score). Accordingly, a relationship between an influencer and other users in their community, a relationship between an influencer and a topic, or a relationship between users in an influencer's community and a topic, may be identified and more accurately characterized by the active receiver module” in [0208]); 
a presentation server configured to generate visual effects representing the one or more named entities and the one or more topics, and a relationship path between the requestor and the expert entity, the interface displaying the visual effects at a device (OGAWA discloses “In other words, the active receiver creates a network graph of nodes and edges corresponding respectively to the users UT and their relationships. The network graph is called the "topic network"... The relationships that define the edges or connectedness between two entities or users UT can include for example: friend connection and/or follower-followee connection between the two entities within a particular social networking platform. In an additional aspect, the relationships could include other types of relationships defining social media connectedness between two entities such as: friend of a friend connection” in [0147]; “As an example, consider the simplified follower network for a particular topic in FIG. 15. Each user, actually a user account or a user name associated with a user account or user data address, is shown in relationship to the other users” in [0142]; 
    PNG
    media_image1.png
    376
    1004
    media_image1.png
    Greyscale
).

As to Claim 3, OGAWA teaches the platform of claim 1 wherein the processor uses the relationship model generates a relationship graph using at least some of the named entities and computes the relationship path using the relationship graph, wherein the presentation unit generates a visual element corresponding to the relationship path and at least a portion of the relationship graph (OGAWA, Fig 15 and [0142, 0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Gu et al. (US 2018/0365592).
As to Claim 2, OGAWA teaches the platform of claim 1. The combination of Gu further teaches wherein the entity recognition unit recognizes the one or more entities and the topics in the communication data using a named entity recognizer, a dependency parser and a topic modeler (Gu discloses “Feature extractor 180 can utilize (not shown) a raw text reader and markable reader to detect sentences. A markable reader is a named entity recognizer that discovers groups of textual mentions that belong to a semantic class. Comprehensively, feature extractor 180 employs a tokenizer, tagger, word dependency parser, and constantly accesses the UMLS dictionary to determine and separate sentences and phrases of clinical relevance from sentences and phrases that do not have medical relevance” in [0022]; “Program 200 utilizes a dependency parser sub program to further apply the derived topic modeling framework. Dependency parsing is the task of recognizing a sentence and assigning a syntactic structure to it” in [0044]; “The method further includes one or more processors determining a topic modeling framework, wherein the topic modeling framework detects a semantic structure of the features of the data received from the first data source and the data received from the second data source” in [0005].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Gu so as to discover groups of textual mentions that belong to a semantic class and determine and separate sentences and phrases of clinical relevance from sentences and phrases that do not have medical relevance (Gu, [0022]).

As to Claim 9, OGAWA teaches the platform of claim 1 wherein the named entity recognition unit extracts the one or more topics using topic modeling (OGAWA discloses “As discussed in relation ti FIG. 23, in one example this step includes extracting text from posts (e.g. tweets, comments, chats and other social networking posts) to determine a listing of topics for all users” in [0213]; see also Fig 8-9. Here, OGAWA doesn’t directly use claim language “topic modeling”. Gu discloses “The method further includes one or more processors determining a topic modeling framework, wherein the topic modeling framework detects a semantic structure of the features of the data received from the first data source and the data received from the second data source” in [0005].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Gu so as to detect a semantic structure of the features of the data received from the received data (Gu, [0005]).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Malik et al. (US 2016/0314126).
As to Claim 4, OGAWA teaches the platform of claim 1. The combination of Malik further teaches wherein the processor is configured to use a cosine similarity measure for the expert classifier to classify the expert entity as the expert in the topic (OGAWA discloses similarity measure in [0307]. Malik further discloses “Example similarity functions that may be applied to corresponding normalized attributes include, but are not limited to, cosine similarity, Euclidean distance, Manhattan distance, and the like” in [0089].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Malik so as not to limit the similarity function to cosine similarity, Euclidean distance, Manhattan distance, and the like (Malik, [0089]).

As to Claim 5, OGAWA teaches the platform of claim 1. The combination of Malik further teaches wherein the electronic communication has a reference to at least one of a sender and a recipient, wherein the processor generates additional relationship scores to indicate strength of a relationship between the sender or the recipient and the one or more named entities, wherein the additional relationship scores are used to generate the relationship path between the requestor and the expert entity (OGAWA discloses “relationships related to influence are obtained” in [0141]; PageRank score in [0142-0145]; influence score in [0160]. Malik further discloses significance scores for the edges in [0009]; relevancy score in [0012]; similarity function in [0015]; “Vertices and edges of the directed graph may include properties and references to relevant documents” in [0039].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Malik so as to determine the relationship between the entities based on a weighted scores.


Claims 6-7, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Somasundaran et al. (US 2012/0078918).
As to Claim 6, OGAWA teaches the platform of claim 1. The combination of Somasundaran further teaches wherein the processor is configured to generate or update one or more knowledge bases with the one or more named entities and the topics (Somasundaran discloses “Relationships also exist between entities in a document. A named entity (NEs) is an object with a name. For example, persons, organizations and locations are entities with specific names. Mining relations between named entities may be useful for constructing knowledge bases with information about the named entities” in [0007].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Somasundaran so as to construct knowledge bases with information about the named entities by mining relations between named entities (Somasundaran, [0007]).

As to Claim 7, OGAWA teaches the platform of claim 1. The combination of Somasundaran further teaches wherein the entity recognition unit validates the one or more entities using a lexical source (OGAWA discloses lexical choice in [0298]. Somasundaran further discloses lexicon-based similarity scores in [0005]; “The lexicon may provide a score” in [0060].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Somasundaran because relatedness or similarities may be based on lexicons and word ontologies (Somasundaran, [0005]).

Claim 13 is rejected based upon similar rationale as Claims 1& 6.
Claim 18 is rejected based upon similar rationale as Claim 3.

Claim 20 recites similar limitations as claims 1 & 6 but in a method form. Therefore, the same rationale used for claims 1 & 6 is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Chandrasekaran et al. (US 2019/0179812).
As to Claim 8, OGAWA teaches the platform of claim 1. The combination of Chandrasekaran further teaches wherein the entity recognition unit extracts the one or more named entities by filtering with a knowledge graph (OGAWA discloses “The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information” in [0099]; “A general example embodiment of the computer executable instructions for identifying and filtering the topic network is described with respect to FIG. 20” in [0171]; “A different filter could automatically machine learn peaks or valleys and automatically remove this data” in [0247]; “The network graph is called the "topic network" ” in [0147]. Here, OGAWA doesn’t directly use a knowledge graph for a network graph. Chandrasekaran further discloses “A set of entities is identified in a first set of significant events returned by natural language query (NLQ). The knowledge graph determines which ones of the set of entities are related to the entities in the NLQ to produce a filtered set of entities” in [0005].)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Chandrasekaran so as to provide a deeper analysis by leveraging knowledge graphs to identify deep level events that are significant to the NLQ results (Chandrasekaran, [0036]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Baldwin et al. (US 2017/0052949).
As to Claim 10, OGAWA teaches the platform of claim 1. The combination of Baldwin further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a sentiment score, the classification rules comprising natural language processing rules for sentiment classification (OGAWA discloses “sentiment analysis derived through assigning user sentiment data to each data object, either positive or negative, by defining or obtaining positive or negative terms relating to the data objects, inferring the sentiment data from the presence or absence of such positive or negative terms, and based on such sentiment data defining additional information for a search query” in [0109]; “Social information can be entered into these NLP engines and output positive, neutral, or negative sentiment toward a social message” in [0281]. Here, OGAWA doesn’t explicitly teach “sentiment score”. Baldwin further discloses “analyzing the text of the new communication using sentiment analysis and determining a sentiment score on a scale between negative sentiment and positive sentiment; in response to the sentiment score for the text of the new communication being on the negative side of a first predefined threshold on the scale, referencing an overall relationship score based on past communications between the sender and the recipient” in [0009].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Baldwin so as to generate a relationship score by carrying out sentiment analysis on text content of past communications between the sender and the recipient (Baldwin, [0011]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of White et al. (US 2014/0074843).
As to Claim 11, OGAWA teaches the platform of claim 1. The combination of White further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a formality score, the classification rules comprising natural language processing rules for formality classification (OGAWA discloses “Social information can be entered into these NLP engines and output positive, neutral, or negative sentiment toward a social message” in [0281]. White further discloses “strength of a relationship can be associated with a score, for example, between one and ten, in which a lower score is indicative of a weaker relationship than a higher score. Similarly, in some instances, formality of a relationship can be associated with a score, in which a lower score is indicative of a less formal relationship than a higher score” in [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of White so as to use a formality score to indicate a relationship strength between two communication users (White, [0036]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of OBERLI et al. (US 2017/0111462).
As to Claim 12, OGAWA teaches the platform of claim 1. The combination of OBERLI further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a duration score, the classification rules comprising rules for time stamp processing and duration calculations (OGAWA discloses “As will be described in relation to FIG. 23, in one example this involves collecting a sample of social networking posts (e.g. Tweets for Twitter users) having a pre-defined sample size (e.g. a pre-defined number of recent or randomly selected posts and/or posts during a specific time duration)” in [0213]; “4. The active receiver module characterizes each of the posts PT as a 'Reply', a 'Mention', or a 'Re-Post', and respectively identifies the user being replied to…The time stamp of each reply, mention, re-post, etc. may also be recorded in order to determine whether an interaction between users is recent, or to determine a 'recent' grading” in [0193]. OBERLI further discloses “In some embodiments, calculating the reference value includes calculating a relationship score between at least one of the first entity and the second entity and other entities in the network, the relationship score being based on a combination of a duration metric, vintage metric, interaction metric, trust and variety metric, control metric and harmony metric” in [0008]; see also Fig 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of OBERLI so as to calculate the relationship score between the entities based on a combination of duration metric, a particular metric, interaction metric, trust and variation measure control metric and metric (OBERLI, [0008]).


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Somasundaran and Gu.
Claim 14 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 9.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Somasundaran, Malik, Baldwin, White and OBERLI.
Claim 15 is rejected based upon similar rationale as Claims 3, 5 and 10-12.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Somasundaran, Gu and Chandrasekaran.
Claim 16 is rejected based upon similar rationale as Claims 2 & 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Somasundaran and Malik.
Claim 19 is rejected based upon similar rationale as Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612